DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.

Claims 1, 7, and 13 have been amended.  
Claims 1-18 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 1-18 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al. (US 2006/0153238 A1) in view of Diab et al. (US 2010/0115117 A1) in view of Curcio et al. (US 2008/0181212) in view of McGhee et al. (US 2017/0093715 A1).

4.   Regarding claim 1, Bar-On teaches a communication system, comprising:
a medium access control (MAC) circuit; and at least one of physical layer circuit coupled to the MAC circuit, wherein in a transmission process, the MAC circuit sends a control command to the at least one of physical layer circuit via an interface (Figure 1 MAC; PHY coupled to MAC; control command).
Bar-On does not explicitly disclose SERDES interface and wherein in response to the control command, the at least one of physical layer circuit sends back physical layer data to the MAC circuit via the SERDES interface.
Diab teaches SERDES interface and wherein in response to the control command, the at least one of physical layer circuit sends back physical layer data to the MAC circuit via the SERDES interface (Paragraph [0035] and [0063] SERDES; magic packet requests statistics data from the PHY device).

	Bar-On in view of Diab does not explicitly disclose wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process.
	Curcio teaches wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process (Figure 1 Paragraph [0015] and [0016] MAC/framer; control signal, control symbols and data symbols;).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process as taught by Curcio in the system of Bar-On in view of Diab for an efficient media access controller chip to physical link interface see Paragraph [0001] of Curcio. 
Bar-on in view of Diab in view of Curcio does not explicitly disclose wherein a quantity of the bits of the control signal is equal to a quantity of the data signals.
Paragraph [0033] 8-bit control signal, 64 bit output packet data; each bit of control signal outputs an 8-bit output packet data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a quantity of the bits of the control signal is equal to a quantity of the data signals as taught by McGhee in the system of Bar-on in view of Diab in view of Curcio for parallel match processing of network packets to identify packet data for masking or other actions see abstract of McGhee.

5.    Regarding claim 7, Bar-On teaches a communication method, comprising:
sending a control command to at least one of physical layer circuit via a SERDES interface by a MAC circuit in a transmission process (Figure 1 MAC; PHY coupled to MAC; control command).
Bar-On does not explicitly disclose SERDES interface and wherein in response to the control command, sending back physical layer data to the MAC circuit via the SERDES interface by at least one of physical layer circuit.
Diab teaches SERDES interface and wherein in response to the control command, sending back physical layer data to the MAC circuit via the SERDES interface by at least one of physical layer circuit (Paragraph [0035] and [0063] SERDES; magic packet requests statistics data from the PHY device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide SERDES interface and wherein 
	Bar-On in view of Diab does not explicitly disclose wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process.
	Curcio teaches wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process (Figure 1 Paragraph [0015] and [0016] MAC/framer; control signal, control symbols and data symbols;).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process as taught by Curcio in the system of Bar-On in view of Diab for an efficient media access controller chip to physical link interface see Paragraph [0001] of Curcio. 
Bar-on in view of Diab in view of Curcio does not explicitly disclose wherein a quantity of the bits of the control signal is equal to a quantity of the data signals.
Paragraph [0033] 8-bit control signal, 64 bit output packet data; each bit of control signal outputs an 8-bit output packet data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a quantity of the bits of the control signal is equal to a quantity of the data signals as taught by McGhee in the system of Bar-on in view of Diab in view of Curcio for parallel match processing of network packets to identify packet data for masking or other actions see abstract of McGhee.

6.    Regarding claim 13, Bar-On teaches a MAC circuit coupled to at least one of physical layer circuit, wherein the MAC circuit is configured to send a control command to the at least one of physical layer circuit via an interface in a transmission process (Figure 1 MAC; PHY coupled to MAC; control command).
Bar-On does not explicitly disclose SERDES interface and wherein in response to the control command, the MAC circuit receives physical layer data from the at least one of physical layer circuit via the SERDES interface.
Diab teaches SERDES interface and wherein in response to the control command, the MAC circuit receives physical layer data from the at least one of physical layer circuit via the SERDES interface (Paragraph [0035] and [0063] SERDES; magic packet requests statistics data from the PHY device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide SERDES interface and wherein in response to the control command, the MAC circuit receives physical layer data from 
	Bar-On in view of Diab does not explicitly disclose wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process.
	Curcio teaches wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process (Figure 1 Paragraph [0015] and [0016] MAC/framer; control signal, control symbols and data symbols;).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a control signal corresponding to the transmission process comprises a plurality of bits, and the bits of the control signal are configured to control a plurality of data signals respectively to implement the transmission process as taught by Curcio in the system of Bar-On in view of Diab for an efficient media access controller chip to physical link interface see Paragraph [0001] of Curcio. 
Bar-on in view of Diab in view of Curcio does not explicitly disclose wherein a quantity of the bits of the control signal is equal to a quantity of the data signals.
Paragraph [0033] 8-bit control signal, 64 bit output packet data; each bit of control signal outputs an 8-bit output packet data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein a quantity of the bits of the control signal is equal to a quantity of the data signals as taught by McGhee in the system of Bar-on in view of Diab in view of Curcio for parallel match processing of network packets to identify packet data for masking or other actions see abstract of McGhee.

7.    Regarding claims 2, 8, and 16, Bar-On in view of Diab in view of Curcio in view of McGhee teaches wherein in the transmission process, the control command is configured in an inter frame gap between a first packet and a second packet (Bar-On Figure 1 Paragraphs [0027] and [0041] in-band; command data during the IPG period). 

8.    Regarding claims 3, 9, and 17, Bar-On in view of Diab in view of Curcio in view of McGhee teaches wherein in a receiving process, the physical layer data is configured in an inter frame gap between a first packet and a second packet (Bar-On, Figure 1 Paragraph [0030] data flow in both directions).

9.    Regarding claims 4, 10, and 14, Bar-On in view of Diab in view of Curcio in view of McGhee teaches wherein the SERDES interface comprises a first channel and a second channel, and the MAC circuit sends the control command to the at least one of physical layer circuit via the first channel (Bar-On Figure 1 Paragraphs [0027], [0030] and [0041] in-band; command data during the IPG period; Diab Paragraph [0035] and [0063] SERDES; magic packet requests statistics data from the PHY device ).

10.    Regarding claims 5, 11, and 15, Bar-On in view of Diab in view of Curcio in view of McGhee teaches wherein the at least one of physical layer circuit sends back the physical layer data to the MAC circuit via the second channel (Bar-On, Figure 1 Paragraph [0030] data flow in both directions).

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bar-On et al. (US 2006/0153238 A1) in view of Diab et al. (US 2010/0115117 A1) in view of Curcio et al. (US 2008/0181212) in view of McGhee et al. (US 2017/0093715 A1) in further view of Aloni et al. (US 2007/0165663 A1).

11.    Regarding claims 6, 12, and 18, Bar-On in view of Diab in view of Curcio in view of McGhee does not explicitly disclose wherein the at least one of physical layer circuit comprises a plurality of physical layer circuits.
	Aloni teaches wherein the at least one of physical layer circuit comprises a plurality of physical layer circuits (Fig. 4e single MAC couples to plurality of PHY devices).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one of physical layer circuit comprises a plurality of physical layer circuits as taught by Aloni in the system of Bar-On in view of Diab in view of Curcio in view of McGhee for a plurality of physical layers see abstract of Aloni.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466